West, J.
(dissenting) : The testimony, which as against a demurrer must be taken as true, seems to bring the case within the rule announced in Lyman v. Wederski, 95 Kan. 438, syl. ¶ 2, 148 Pac. 642, holding, like other decisions there cited, that for breach of warranty damages may be recouped when suit is brought to recover the consideration. (3 R. C. L. 947; 14 A. & E. Encycl. of L. 169.) The change of ownership and renewal of the notes do not preclude the defense in view of the connection the plaintiffs have had with the entire transaction from the beginning. (Hodge v. Bishop, 96 Kan. 419, 151 Pac. 1105.)